130 Nev., Advance Opinion 17
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                CHARLES B. HARRIS,                                   No. 61424
                Appellant,
                vs.                                                           FILED
                THE STATE OF NEVADA,
                Respondent.                                                    JUN 1 2 2014
                                                                              E K LINDEMAN
                                                                         CLçOg1JME Q
                                                                        BY
                                                                             CHI




                            Proper person appeal from an order denying a motion to
                withdraw a guilty plea. Eighth Judicial District Court, Clark County;
                Valorie J. Vega, Judge.
                            Reversed and remanded.

                Charles B. Harris, Indian Springs,
                in Proper Person.

                Catherine Cortez Masto, Attorney General, Carson City; Steven B.
                Wolfson, District Attorney, and Steven S. Owens, Chief Deputy District
                Attorney, Clark County,
                for Respondent.




                BEFORE THE COURT EN BANC.

                                                OPINION

                By the Court, HARDESTY, J.:
                            Appellant Charles Harris pleaded guilty and was convicted of
                several felony offenses. Harris did not challenge his guilty plea before
                sentence was imposed and did not file an appeal from the judgment of
                conviction. Instead, he filed a motion to withdraw the guilty plea
                approximately seven months after the judgment of conviction was entered.

SUPREME COURT
      OF
    NEVADA


(0) 1947A                                                                          ILI--)Q Z2S
                                  A post-conviction petition for a writ of habeas corpus is the
                      exclusive remedy for challenging the validity of a conviction or sentence
                      aside from direct review of a judgment of conviction on appeal and
                      "remedies which are incident to the proceedings in the trial court." NRS
                      34.724(2)(a). However, in Hart v. State, 116 Nev. 558, 1 P.3d 969 (2000),
                      this court allowed another remedy when it summarily concluded that a
                      motion to withdraw a guilty plea filed after the judgment of conviction is a
                      remedy that is "incident to the proceedings in the trial court." Because
                      our Hart decision failed to analyze the phrase "incident to the proceedings
                      in the trial court," or consider the purpose behind the exclusive-remedy
                      provision in NRS 34.724(2), it is unsound. After examining the Uniform
                      Post-Conviction Procedure Act, Nevada's post-conviction history, and the
                      temporal definition of the phrase at issue, we conclude that, after sentence
                      has been imposed, the statutory post-conviction habeas petition takes the
                      place of a motion to withdraw a guilty plea. We therefore overrule Hart
                      and reverse the district court's order denying the motion on the merits and
                      remand for the district court to treat Harris' motion as a post-conviction
                      petition for a writ of habeas corpus and to provide Harris with an
                      opportunity to cure any pleading defects.

                                       FACTS AND PROCEDURAL HISTORY
                                  Harris was charged in 2010 with burglary, forgery, and theft
                      for cashing a forged check from the Perini Building Company at the
                      Orleans Hotel and Casino. Additionally, the State had filed a notice of
                      intent to seek habitual criminal adjudication based on five prior felony
                      convictions. Harris entered a guilty plea to the offenses of burglary,
                      forgery, and theft in exchange for the State's agreement not to seek
                      habitual criminal adjudication at sentencing. The judgment of conviction
                      was entered on November 16, 2011, and Harris received two consecutive
SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    9M97.4
                sentences of 24 to 60 months and a consecutive sentence of 12 to 34
                months. No direct appeal was taken.
                            Instead, on the date the judgment of conviction was entered,
                Harris filed a proper person post-conviction petition for a writ of habeas
                corpus in the district court alleging that he received ineffective assistance
                of counsel. The district court denied the petition, and this court affirmed
                the decision of the district court on appeal.    Harris v. State, Docket No.
                60289 (Order of Affirmance, November 15, 2012). Harris then filed a
                second post-conviction petition for a writ of habeas corpus on February 29,
                2012, raising similar claims to those raised in the first petition.
                            While his second petition was pending, on June 21, 2012,
                Harris filed a motion to withdraw a guilty plea. In his motion, Harris
                claimed. (1) the information, as to the forgery count, failed to set forth the
                elements of ownership and lack of authority, making his plea to forgery
                unknowing and involuntary; (2) the prosecutor failed to disclose that it
                was without an accuser; (3) he received ineffective assistance of counsel;
                and (4) his plea was involuntary and unknowing Despite this being
                Harris' third post-conviction challenge to his conviction, the district court
                denied the motion on the merits.

                                                DISCUSSION
                            NRS 176.165 provides in relevant part that "[Co correct
                manifest injustice, the court after sentence may set aside the judgment of
                conviction and permit the defendant to withdraw the plea." This language
                has in the past been construed to allow for a post-sentence motion to
                withdraw a guilty plea. See, e.g., Hart, 116 Nev. at 561-62, 1 P.3d at 971
                (recognizing the availability of a post-conviction motion to withdraw a
                guilty plea); Bryant v. State, 102 Nev. 268, 272, 721 P.2d 364, 368 (1986)
                (holding that claims challenging the validity of the plea should be raised
SUPREME COURT
     OF         in a post-conviction petition or a motion to withdraw a guilty plea);
   NEVADA
                                                       3
(0) 1947A 400
                  Hargrove v. State, 100 Nev. 498, 501-02, 686 P.2d 222, 224-25 (1984)
                  (recognizing the right to appeal from the denial of a post-conviction motion
                  to withdraw a guilty plea).
                              Because the validity of a guilty plea may be challenged in a
                  post-conviction petition for a writ of habeas corpus, see NRS 34.810(1)(a)
                  (recognizing that the scope of claims available to challenge a conviction
                  based upon a guilty plea include a claim that the plea was involuntarily or
                  unknowingly entered or that the plea was entered without the effective
                  assistance of counsel), it would appear that allowing the same challenge to
                  be raised after sentencing in a separate motion to withdraw a guilty plea
                  would run afoul of NRS 34.724(2)(b). That statute, which was adopted in
                  1991 and became effective on January 1, 1993, see 1991 Nev. Stat., ch. 44,
                  §§ 4, 32, at 75, 92, provides that a post-conviction petition for a writ of
                  habeas corpus "[c]omprehends and takes the place of all other common-
                  law, statutory or other remedies which have been available for challenging
                  the validity of the conviction or sentence, and must be used exclusively in
                  place of them." NRS 34.724(2)(b). There are, however, two exceptions to
                  the exclusive-remedy provision: an appeal from the judgment of conviction
                  and "any remedies which are incident to the proceedings in the trial
                  court." NRS 34.724(2)(a). Thus, a post-sentence motion to withdraw a


                         'Article 6, Section 6 of the Nevada Constitution and NRS 34.724(1)
                  require a person seeking habeas corpus relief be under a sentence of
                  imprisonment (or death) for the conviction challenged at the time the
                  conviction is challenged. The remedy of a post-conviction petition for a
                  writ of habeas corpus is further limited in scope to claims challenging a
                  violation of state law or a violation of constitutional rights. NRS
                  34.724(1). Thus, any remedy that is available only to a person who is no
                  longer under a sentence of imprisonment or death or allows a person to
                  raise a claim that is outside the scope of a post-conviction petition for a
                  writ of habeas corpus is not subject to the exclusive-remedy language in
                  NRS 34.724(2)(b) regardless of whether the remedy is or is not incident to
SUPREME COURT
      OF                                                             continued on next page...
    NEVADA
                                                       4
(0) 1947A At4c)
                guilty plea, a statutory remedy, would not be eliminated by the exclusive-
                remedy provision if it is "incident to the proceedings in the trial court."
                            The question of whether a post-sentence motion to withdraw a
                guilty plea is a remedy that is "incident to the proceedings in the trial
                court" was previously posed to this court in Hart. Hart had filed a motion
                to withdraw his guilty plea more than six years after his judgment of
                conviction was entered. 116 Nev. at 560, 1 P.3d at 970. The lower court
                treated the motion as a post-conviction petition for a writ of habeas corpus
                and denied it as procedurally time-barred pursuant to NRS 34.726(1). Id.
                at 560-61, 1 P.3d at 970. On appeal, the Hart court rejected the argument
                that the exclusive-remedy provision eliminated the post-sentence motion
                to withdraw a guilty plea, holding instead that the motion was "incident to
                the proceedings in the trial court."       Id. at 561-62, 1 P.3d at 971. The
                determination that the motion was "incident to the proceedings in the trial
                court" was made without any analysis beyond a statement that Nevada
                case law appeared to recognize the motion to withdraw a guilty plea. 2 Id.




                ...continued
                the proceedings in the trial court. For example, the petition for a writ of
                coram nobis was not superseded by the post-conviction petition for a writ
                of habeas corpus because the petition for a writ of coram nob is is only
                available to a person who is no longer in custody on the conviction
                challenged. See Trujillo v. State, 129 Nev. „ 310 P.3d 594, 595-96
                (2013).

                      2The cited examples included: Hargrove, 100 Nev. 498, 686 P.2d 222;
                Bryant, 102 Nev. 268, 721 P.2d 364; and Barajas v. State, 115 Nev. 440,
                991 P.2d 474 (1999), abrogated on other grounds by Padilla v. Kentucky,
                559 U.S. 356 (2010), as noted in Chaidez v. United States, 568 U.S.
133 S. Ct. 1103 (2013). None of those cases addressed whether the current
                statutory post-conviction habeas petition took the place of a post-sentence
                motion to withdraw a guilty plea.
SUPREME COURT
        OF
     NEVADA
                                                       5
(0) I947A
                               The Hart court implicitly recognized a problem created by its
                decision to allow two post-conviction remedies for defendants who have
                pleaded guilty to attack the validity of their guilty pleas: whereas the
                statutory post-conviction habeas petition is subject to time restrictions,
                NRS 34.726; NRS 34.800, and rules that limit the issues that may be
                raised, NRS 34.810(1)(a), and the filing of second and successive petitions,
                NRS 34.810(2), the statute addressing withdrawal of a guilty plea contains
                no similar restrictions. See generally Hart, 116 Nev. at 563-64, 1 P.3d at
                972. To correct that problem, the court placed a limitation on the filing of
                a motion to withdraw a guilty plea relying on the "manifest injustice"
                language in NRS 176.165. Id. at 563, 1 P.3d at 972. The court explained
                that "[w]hether an 'injustice' is 'manifest' will depend" in part on "whether
                the State would suffer prejudice if the defendant is permitted to withdraw
                his or her plea" and therefore "consideration of the equitable doctrine of
                laches is necessary in determining whether a defendant has shown
                'manifest injustice' that would permit withdrawal of a plea after
                sentencing."     Id. at 563, 1 P.3d at 972. Laches requires the court to
                consider several factors including: "(1) whether there was an inexcusable
                delay in seeking relief; (2) whether an implied waiver has arisen from the
                defendant's knowing acquiescence in existing conditions; and (3) whether
                circumstances exist that prejudice the State." Id. at 563-64, 1 P.3d at 972.
                This court placed the burden of demonstrating that laches should not
                apply on the defendant. 3 Id. The Hart court further indicated that laches
                may be applied even when the delay was less than one year from entry of


                      3 Similarly,the petitioner bears the burden of demonstrating good
                cause and prejudice to excuse the procedural bars that apply to a post-
                conviction petition for a writ of habeas corpus. See NRS 34.726(1); NRS
                34.810(3).
SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                       6
                the judgment of conviction, but provided no guidance for when it would be
                appropriate to conclude that a delay of less than one year was inexcusable.
                Id.
                            The lack of guidance in determining when laches should apply
                is keenly present in this case. Harris filed his motion within one year
                from entry of the judgment of conviction, but this was Harris' third post-
                conviction challenge to his conviction in the one-year period following his
                conviction. Harris provided no explanation on the face of the motion why
                he should be allowed to litigate a third post-conviction challenge to his
                conviction. And despite the fact that Hart made it Harris' burden to plead
                facts to overcome application of laches and made laches part of the
                "manifest injustice" standard that determines whether a defendant should
                be allowed to withdraw a guilty plea after sentencing, the district court
                apparently overlooked the doctrine of laches in denying the motion on the
                merits.
                            The doctrine of laches announced in Hart also has some
                peculiarities that have engendered much confusion with jurists and
                parties in this state. Laches generally is asserted by a party to end
                untimely litigation.   See, e.g., Save the Peaks Coal. v. U.S. Forest Serv.,
                669 F.3d 1025, 1031 (9th Cir. 2012) ("Laches is an equitable defense that
                limits the time in which a party may bring suit."); see also Moguel v. State,
                966 A.2d 963, 967, 969 (Md. Ct. Spec. App. 2009) (holding that the
                equitable doctrine of laches is a defense to a petition and recognizing that
                generally laches must be pleaded by the party); Johnson v. State, 714
N.W.2d 832, 839 (N.D. 2006) (holding that laches is an affirmative defense
                against applications for post-conviction relief). Hart, however, flipped the
                doctrine from a defense that must be asserted by the opposing party (the
                State) to a filing requirement that the criminal defendant must satisfy in
SUPREME COURT   order to litigate the merits of his or her claims. And the factors set forth
     OF
   NEVADA

                                                      7
(0) 1947A are
                      in Hart do not wholly lend themselves to a defendant affirmatively
                      pleading them. For example, one of the laches factors looks at whether
                      there are circumstances that prejudice the State. Surely the State, not the
                      defendant, is in the best position to address that factor. The peculiar
                      nature of the use of the doctrine of laches announced in Hart has led to
                      much confusion and inconsistent application of the doctrine of laches. In
                      many instances, the defendant neglects to address the laches factors in his
                      motion, the State fails to raise the issue of laches (even when the motion is
                      filed many years after the judgment of conviction), and the district court
                      summarily denies the motion, obscuring the basis for the decision and
                      complicating this court's appellate review.
                                  The confusing and inconsistent application of the doctrine of
                      laches caused by the Hart decision suggests that we should reexamine the
                      holding in Hart that a post-sentence motion to withdraw a guilty plea is
                      "incident to the proceedings in the trial court" and not subject to the
                      exclusive-remedy language of NRS 34.724(2)(b). Although the doctrine of
                      stare decisis militates against overruling precedent, Armenta-Carpio v.
                      State, 129 Nev. „ 306 P.3d 395, 398 (2013), "when governing
                      decisions prove to be "unworkable or are badly reasoned," they should be
                      overruled," State v. Lloyd, 129 Nev.          „ 312 P.3d 467, 474 (2013)
                      (quoting Egan v. Chambers, 129 Nev.           „ 299 P.3d 364, 367 (2013)
                      (quoting Payne v. Tennessee, 501 U.S. 808, 827 (1991))).
                                  The court in Hart did not provide any analysis to explain its
                      determination that a post-sentence motion to withdraw a guilty plea is
                      "incident to the proceedings in the trial court." Nevada first adopted the
                      incident-to-the-trial-court-proceedings language and the exclusive-remedy
                      language in 1967 when the Legislature adopted the Uniform Post-
                      Conviction Procedure Act (UPCPA) and created a post-conviction petition
SUPREME COURT         for relief as part of NRS Chapter 177. See 1967 Nev. Stat., ch. 523, § 317,
        OF
     NEVADA
                                                           8
(0) 1947A    701019
                at 1447; Legislative Comm'n of the Legislative Counsel Bureau, Report of
                the Subcomm. for Revision of the Criminal Law to the Legislative Comm'n,
                in Revision of Nevada's Substantive Criminal Law and Procedure in
                Criminal Cases, Bulletin No. 66, at 3 (Nev., Nov. 18, 1966). The
                Legislature maintained this language when it streamlined Nevada's dual
                post-conviction remedies and adopted the singular remedy of a post-
                conviction petition for a writ of habeas corpus in 1991 (effective January 1,
                1993). See 1991 Nev. Stat., ch. 44, §§ 4, 32, at 75, 92. Thus, it is useful, if
                not critical, to examine the UPCPA and Nevada's post-conviction history
                in determining whether a post-sentence motion to withdraw a guilty plea
                is an available remedy to challenge the validity of a guilty plea.
                Uniform Post-Conviction Procedure Act
                               Prior to 1955, few states provided a cohesive approach to post-
                conviction relief despite the fact that the United States Supreme Court
                had recognized the obligation of the states to provide state prisoners with
                a means to raise claims of federal constitutional violations.   See Mooney v.
                Holohan, 294 U.S. 103, 113 (1935) ("Upon the state courts, equally with
                the courts of the Union, rests the obligation to guard and enforce every
                right secured by that Constitution."); Young v. Ragen, 337 U.S. 235, 239
                (1949) (requiring the state to provide a "clearly defined method by which
                [state prisoners] may raise claims of denial of federal rights"). In
                response, the Commissioners on Uniform State Laws proposed the first
                post-conviction procedure act in 1955. Note, The Uniform Post-Conviction
                Procedure Act, 69 Harv. L. Rev. 1289 (1956). Over the next decade, few
                states adopted a uniform post-conviction remedy and the variability in the
                scope and availability of post-conviction remedies rendered those remedies
                largely inadequate. Case v. Nebraska, 381 U.S. 336, 338 (1965) (Clark, J.,
                concurring).
SUPREME COURT
        OF
     NEVADA

                                                        9
(0) 1947A
                               In 1966, the commissioners submitted a revised version of the
                   UPCPA with the objective of establishing a post-conviction procedure for
                   the states to use that met the minimum standards of justice. UPCPA
                   prefatory notes, 11 U.L.A. 663 (1966). The scope of the claims available
                   under the 1966 UPCPA included claims: (1) that the conviction or the
                   sentence was in violation of the United States Constitution or the
                   constitution or laws of the enacting state; (2) that the court was without
                   jurisdiction to impose sentence; (3) that the sentence exceeded the
                   maximum authorized by law; (4) that there existed evidence of material
                   facts, not previously presented and heard, that required vacation of the
                   conviction or sentence in the interest of justice; (5) that the petitioner had
                   expired his term or was otherwise held or restrained unlawfully; or (6)
                   that the conviction was otherwise subject to collateral attack on grounds
                   previously available at common law or under statute or writ. Id. § 1(a), at
                   666. The UPCPA further provided that it was the exclusive remedy,
                   except for the remedy of direct review and any remedy incident to the
                   proceedings in the trial court. Id. § 1(b), at 666.
                               It is not by happenstance that the commissioners used the
                   word "uniform" to describe the remedy. The prefatory notes of the 1966
                   UPCPA emphasized that the post-conviction remedy "provides a single,
                   unitary, post-conviction remedy to be used in place of all other state
                   remedies (except direct review)."       Id. prefatory notes, at 663. The
                   prefatory notes further urged states to consider repealing "existing
                   statutes on habeas corpus, coram nobis and statutory remedies, if any."
                   Id. at 665. Even assuming that the State failed to repeal these other
                   remedies, the prefatory notes indicate that the exclusive-remedy language
                   "would seem to require a court to treat an application under such a
                   remedy as made under this Act and governed by its provisions as to
SUPREME COURT      pleadings and procedure."      Id.   The commissioners noted that multiple
        OF
     NEVADA
                                                          10
(0) 1947A    me.
                    remedies created confusion, delay, expense, and increased burdens on the
                    courts. Id. at 663.
                                 The commissioners once more revised the UPCPA in 1980, in
                    pertinent part, replacing the "incident to the proceedings in the trial
                    court" language with a provision stating that the UPCPA did not "affect
                    any remedy incident to the prosecution in the trial court."    Id. § 1(b), at
                    204 (1980). In the comments, the commissioners again emphasized that
                    the exclusive-remedy provision "underscores the goal of eliminating the
                    confusion of multiple, limited post-conviction remedies found in many
                    jurisdictions that have not established a modern, simplified procedural
                    system for determining the substantive merit of post-conviction litigation."
                    Id.

                    Nevada post-conviction history
                                 Nevada was one of many jurisdictions that had failed to
                    develop a modern post-conviction remedy. Before 1967, Nevada's post-
                    conviction relief system largely relied on a petition for a writ of habeas
                    corpus and various motions to fill in the gaps when habeas corpus was
                    inadequate because of the custody requirement set forth in Article 6,
                    Section 6 of the Nevada Constitution. The challenges of this post-
                    conviction approach were highlighted in Warden v. Peters, 83 Nev. 298,
                    429 P.2d 549 (1967). Peters sought to withdraw his guilty plea to one of
                    two counts in a motion to vacate the conviction after his conviction had
                    become final. Id. at 300, 429 P.2d at 550. The parties and district court
                    agreed to a guilty plea to a lesser offense with concurrent terms, but
                    problems occurred when the concurrent sentences could not be effectuated.
                    Id. at 300-01, 429 P.2d at 551. The State then questioned whether a
                    motion to vacate had been a proper vehicle for seeking post-conviction
                    relief.   Id. at 301, 429 P.2d at 551. The Peters court recognized the
SUPREME COURT
       OF
                    availability of a motion to vacate the conviction, reasoning that correction
     NEVADA
                                                         11
(0) 1947A 4.4tico
                 of a mistake that worked to the defendant's extreme detriment was within
                 the inherent authority of the court, even though a petition for a writ of
                 habeas corpus was likely the more appropriate vehicle to challenge the
                 conviction. Id. The absence of a comprehensive post-conviction scheme
                 appears to have largely driven the decision in Peters and created a
                 landscape where various post-conviction motions arose to fill the gaps in
                 available post-conviction remedies.
                               The Legislature in 1967 addressed the lack of post-conviction
                 remedies and enacted two post-conviction remedies relevant to the issue at
                 hand. 4 First, the Legislature enacted NRS 176.165, which allowed a
                 motion to withdraw a guilty plea to be filed only before sentencing but also
                 allowed the district court to set aside a judgment after sentencing and
                 permit withdrawal of a guilty plea to correct manifest injustice.° 1967
                 Nev. Stat., ch. 523, § 245, at 1434. Second, the Legislature enacted the
                 post-conviction procedure act. Id. § 317, at 1447. The legislative history
                 indicates that the Legislature intended to "offer but one remedy" in post-
                 conviction, which was designated as habeas corpus, and that the
                 Legislature was adopting the UPCPA. Legislative Comm'n of the
                 Legislative Counsel, Report of the Subcomm. for Revision of the Criminal
                 Law to the Legislative Comm'n,        in Revision of Nevada's Substantive
                 Criminal Law and Procedure in Criminal Cases, Bulletin No. 66, at 3
                 (Nev., Nov. 18, 1966). The procedure, set forth in former NRS Chapter


                       4 Thework of the 1967 legislative session concluded shortly before
                 Peters was decided, but the new remedies had not been available to Peters
                 and were not addressed by the court in reaching its decision.

                       °At the same time, the Legislature repealed a prior statute, NRS
                 174.340(2), that allowed a district court to permit a guilty plea to be
                 withdrawn only before judgment. 1967 Nev. Stat., ch. 523, § 447, at 1472.
SUPREME COURT
        OF
     NEVADA
                                                       12
(0) 1947A    e
                177, provided that a post-conviction relief petition could be filed by any
                person convicted of a crime and under a sentence of death or
                imprisonment to challenge a constitutional violation (United States or
                Nevada), a violation of the laws of Nevada, that the court was without
                jurisdiction to impose the sentence, the sentence exceeded the maximum
                authorized by law, or that the conviction or sentence was otherwise
                subject to collateral attack upon any ground of alleged error previously
                available under "common law, statutory or other writ, motion, petition,
                proceeding or remedy." 1967 Nev. Stat., ch. 523, § 317, at 1447.
                Significantly, the exclusive-remedy provision of the UPCPA was adopted
                by the Legislature; former NRS 177.315(2) provided that the post-
                conviction relief petition "comprehends and takes the place of all other
                common law, statutory, or other remedies which have heretofore been
                available for challenging the validity of the conviction or sentence, and
                shall be used exclusively in place of them." Id. The post-conviction relief
                petition was, however, not to be a substitute for a direct appeal or "any
                remedies which are incident to the proceedings in the trial court." Id.
                            Problems with the post-conviction relief petition arose quickly
                after its enactment. One major problem was the denomination of the
                petition as a writ of habeas corpus when there was no custody
                requirement in the post-conviction relief statutes, but the Nevada
                Constitution only provided the district court with power to grant a writ of
                habeas corpus to an individual held in actual custody within the district.
                Nev. Const. art. 6, § 6. In Marshall v. Warden, this court, while
                acknowledging the problem with calling the post-conviction petition a
                "habeas corpus" petition given the custody requirement set forth in the
                Constitution, approved of the new post-conviction remedy. 83 Nev. 442,
                444-45, 434 P.2d 437, 439 (1967), superseded by statute as stated in
SUPREME COURT   Pellegrini v. State, 117 Nev. 860, 34 P.3d 519 (2001). However, expressing
        OF
     NEVADA
                                                     13
(0) 1947A
                   concern about eliminating the constitutional writ of habeas corpus, the
                   court declared that individuals had a choice of remedies after conviction: a
                   habeas corpus petition or the newly enacted and broader post-conviction
                   relief petition. Id. at 445-46, 434 P.2d at 439-40. Given that the scope of
                   claims available under the post-conviction relief petition was broader than
                   the scope of claims available in a habeas corpus petition, the court
                   indicated that the post-conviction relief petition would be the preferred
                   course of action. Id. at 445, 434 P.2d at 439.
                               Despite the effort to limit post-conviction remedies reflected in
                   the legislation adopted in 1967, the Marshall decision began a system of
                   post-conviction relief in Nevada whereby convicted persons had several
                   remedies available to challenge the validity of a guilty plea: a post-
                   conviction relief petition pursuant to former NRS 177.315, a petition for a
                   writ of habeas corpus under NRS Chapter 34, and a post-sentence motion
                   to withdraw a guilty plea. The Legislature tinkered with some of these
                   provisions over the years to try to curtail the mischief created in having
                   separate post-conviction vehicles, see Pellegrini v. State, 117 Nev. 860,
                   870-73, 34 P.3d 519, 526-28 (2001) (setting forth a more in-depth history of
                   the evolution of Nevada's post-conviction remedies), but ultimately the
                   Legislature decided to adopt a single remedy.
                               Effective January 1, 1993, a single post-conviction remedy was
                   created—the current post-conviction petition for a writ of habeas corpus
                   filed pursuant to NRS 34.724. 1991 Nev. Stat., ch. 44, §§ 4, 32, at 75, 92.
                   The new legislation included the exclusive-remedy language that had
                   previously been a part of NRS Chapter 177. Pursuant to NRS
                   34.724(2)(b), a post-conviction petition for a writ of habeas corpus
                   "[domprehends and takes the place of all other common-law, statutory or
                   other remedies which have been available for challenging the validity of
SUPREME COURT
      OF
                   the conviction or sentence, and must be used exclusively in place of them."
    NEVADA


(0) I947A •rleim
                                                        14
                 And as stated earlier, excepted from the exclusive-remedy language are
                 the remedy of a direct appeal and remedies that are "incident to the
                 proceedings in the trial court." NRS 34.724(2)(a).

                 Flaws in the Hart decision
                             Examining both the UPCPA and Nevada post-conviction
                 history reveals the flaws in Hart's conclusion that a post-sentence motion
                 to withdraw a guilty plea is "incident to the proceedings in the trial court."
                 The UPCPA was intended to create a single, streamlined post-conviction
                 remedy. Nevada's post-conviction history undeniably has moved toward
                 adoption of a single post-conviction remedy to challenge a judgment of
                 conviction or sentence. The Hart court provided no explanation for how
                 allowing a separate post-sentence motion to withdraw a guilty plea served
                 the stated intention of the Legislature to create a single post-conviction
                 remedy or why a separate remedy was necessary when a post-conviction
                 petition for a writ of habeas corpus encompassed the scope of claims
                 available in a post-sentence motion to withdraw a guilty plea.       See NRS
                 34.810(1)(a) (indicating that a post-conviction habeas petition may be used
                 to challenge a judgment of conviction upon guilty plea "based upon an
                 allegation that the plea was involuntarily or unknowingly entered or that
                 the plea was entered without effective assistance of counsel"). In fact,
                 doing so circumvents the Legislature's intention to adopt a single remedy.
                 A single post-conviction remedy was desired not just because of the
                 burdens on the courts in juggling the many statutory and common-law
                 remedies, but for defendants themselves to reduce confusion and to ensure
                 that constitutional claims would be heard by the courts in a timely
                 manner. Having to navigate multiple remedies, with multiple procedural
                 hurdles, at times resulted in the default of constitutional claims due to the
                 defendant's ignorance regarding the proper remedy and applicable rules.
SUPREME COURT
        OF
                 The decision in Hart fails to evaluate these concerns in concluding without
     NEVADA
                                                       15
(0) 1947A    e
                 analysis that the post-sentence motion to withdraw a guilty plea is
                 "incident to the proceedings in the trial court."

                 Defining "incident to the proceedings in the trial court"
                                The decision in Hart also ignored this court's one prior
                 attempt to define the meaning of the phrase "incident to the proceedings
                 in the trial court,"—Passanisi v. State, 108 Nev. 318, 831 P.2d 1371 (1992).
                 In a decision addressing the availability of a motion to modify sentence
                 and the appealability of an order denying such a motion, the Passanisi
                 court indicated that challenges that directly attack the decision of the
                 district court itself are incident to the proceedings in the trial court and
                 are not collateral or post-conviction attacks. 6 Id. at 321, 831 P.2d at 1373.
                                However, there are problems with the definition used in
                 Passanisi. The definition includes claims that are more appropriately
                 raised on direct appeal, for example, claims challenging the sentence
                 imposed on constitutional or other grounds, a claim that the district court
                 was actually biased, or claims that conditions rendered the proceedings
                 unfair.   See Franklin v. State, 110 Nev. 750, 752, 877 P.2d 1058, 1059
                 (1994), overruled on other grounds by Thomas v. State, 115 Nev. 148, 979
P.2d 222 (1999). Further, the definition in Passanisi may implicate claims
                 that may be raised in a post-conviction petition for a writ of habeas corpus
                 because the errors involve a violation of constitutional rights or state law.
                 See NRS 34.724(1). This definition then is contrary to our Legislature's
                 intention to adopt a single post-conviction remedy. A definition that
                 focuses on the types of claims raised also creates confusion and may be


                       6 Even  though Passanisi addresses the post-conviction-relief remedy
                 under former NRS Chapter 177, the incident-to-the-trial-court-proceedings
                 language is the same in both the former Chapter 177 remedy and NRS
                 34.724(2)(a).
SUPREME COURT
        OF
     NEVADA
                                                       16
(0) [947A    e
                 abused as litigants attempt to shoehorn claims to fit within the limited
                 framework of a claim of district court error. Because the definition in
                 Passanisi includes claims that may be raised elsewhere and may be
                 confusing or subject to abuse, we conclude that this definition is
                 inadequate to the task of providing a meaningful understanding of the
                 phrase "incident to the proceedings in the trial court," and we overrule
                 this portion of the decision in Passanisi.
                             Rather than focusing on the type of claims raised, a more
                 meaningful definition involves a temporal element. Webster's dictionary
                 defines "incident" as "something dependent on or subordinate to
                 something else of greater or principal importance."      Merriam Webster's
                 Collegiate Dictionary 629 (11th ed. 2007). In this context, the something
                 else of greater or principal importance is the final disposition of the
                 proceedings in the trial court at sentencing; decisions made prior to or at
                 sentencing are subordinate to the final disposition of the case. Thus, we
                 hold that a motion is "incident to the proceedings in the trial court" when
                 it is filed prior to sentencing. This temporal definition makes senseS given
                 that decisions of the district court made in an intermediate order or
                 proceeding may be reviewed on direct appeal from the judgment of
                 conviction. See NRS 177.045. The temporal definition is also in keeping
                 with the prefatory notes in the UPCPA that the post-conviction remedy
                 provides a "single, unitary, post-conviction remedy to be used in place of
                 all other state remedies (except direct review)." UPCPA prefatory notes,
                 11 U.L.A. 663 (1966). And the temporal definition effectuates the
                 Legislature's intention to create a single post-conviction remedy in
                 Nevada. Expanding the remedies incident to the proceedings in the trial
                 court to include a number of post-conviction motions ignores the important
                 objective of the UPCPA. Thus, a motion to withdraw the guilty plea filed
SUPREME COURT
      OF
    NEVADA
                                                       17
(0) I947A cejo
                after sentencing is not "incident to the proceedings in the trial court," and
                we overrule that portion of the decision in Hart that concluded otherwise.

                Habeas corpus is the exclusive remedy to challenge the validity of the guilty
                plea after sentencing
                             Given our determination that a post-sentence motion to
                withdraw a guilty plea is not a remedy that is "incident to the proceedings
                in the trial court," the motion is subject to the exclusive-remedy language
                in NRS 34.724(2)(b). The exclusive-remedy language in NRS 34.724(2)(b)
                provides that a post-conviction petition for a writ of habeas corpus takes
                the place of statutory remedies previously available to challenge the
                validity of a judgment of conviction. The statutory remedy of a post-
                sentence motion to withdraw a guilty plea adopted in 1967, see 1967 Nev.
                Stat., ch. 523, § 245, at 1434, was eliminated by the adoption of NRS
                34.724(2)(b) in 1991 (effective January 1, 1993), see 1991 Nev. Stat., ch.
                44, §§ 4, 32, at 75, 92. Thus, a post-conviction petition for a writ of habeas
                corpus provides the exclusive remedy for a challenge to the validity of the
                guilty plea made after sentencing for persons in custody on the conviction
                being challenged, and we overrule Hart to the extent that it concluded
                otherwise.
                             Our decision today that a motion to withdraw a guilty plea is
                not "incident to the proceedings in the trial court" when it is filed after
                sentencing and not available as a separate post-conviction remedy does
                not completely eviscerate the "manifest injustice" language in NRS
                176.165. Rather, we believe that the Legislature's recognition that the
                district court may permit withdrawal of the guilty plea after sentencing to
                "correct manifest injustice" sets forth the standard for reviewing a post-
                conviction claim challenging the validity of a guilty plea, and our court has
                used the "manifest injustice" language of NRS 176.165 in reviewing
SUPREME COURT   challenges to the validity of a guilty plea raised in a post-conviction
        OF
     NEVADA

                                                      18
(0) 1947A
                petition for a writ of habeas corpus and a post-conviction petition for relief
                pursuant to former NRS Chapter 177.        See, e.g., Aswegan v. State, 101
Nev. 760, 761, 710 P.2d 83, 83 (1985), overruled in part by Little v.
                Warden, 117 Nev. 845, 34 P.3d 540 (2001); Meyer v. State, 95 Nev. 885,
                888, 603 P.2d 1066, 1067 (1979), overruled in part by Little, 117 Nev. 845,
                34 P.3d 540.
                             In the case of future filings and for any currently pending
                post-sentence motion to withdraw a guilty plea, the district court should
                construe the motion to be a post-conviction petition for a writ of habeas
                corpus and require the defendant to cure any defects (filings not in
                compliance with the procedural requirements of NRS Chapter 34) within a
                reasonable time period selected by the district court. 7 See Miles v. State,
                120 Nev. 383, 385-87, 91 P.3d 588, 589-90 (2004) (recognizing that NRS
                Chapter 34 does not prohibit the amendment of a petition to cure pleading
                defects). Because Harris should have filed a post-conviction petition for a
                writ of habeas corpus in compliance with the procedural requirements of
                NRS Chapter 34 and because the district court erroneously reached the
                merits of the motion to withdraw the plea without any reference to the fact
                that it was the third attempt to challenge the conviction, we reverse the
                decision of the district court and remand with instructions to construe the
                motion as a post-conviction petition for a writ of habeas corpus and to




                      7 Ifthe defendant cannot satisfy the custody requirement of habeas
                corpus, this court has recognized the availability of the common-law writ
                of coram nob is for persons not in custody challenging a conviction on very
                limited factual grounds. See Trujillo v. State, 129 Nev. , 310 P.3d
594, 603 (2013).
SUPREME COURT
        OF
     NEVADA
                                                      19
(0) 1947A
                provide Harris an opportunity to cure any defects within a reasonable
                period of time set by the district court. 8




                                               ,   C.J.
                Gibbons


                                                   J.



                  &Xs cr„..--c
                Parraguirre




                      8 We  have reviewed all documents that Harris has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that Harris has attempted to present claims or facts in those submissions
                which were not previously presented in the proceedings below, we have
                declined to consider them in the first instance.
SUPREME COURT
        OF
     NEVADA
                                                          20
(0) 1947A
                         SAITTA, J., concurring:
                                    I concur in the result only.




SUPREME COURT
        OF
     NEVADA


(0) 1947A    ),(1)Z9).